Appeal by defendant from a judgment of the former County Court, Kings County, rendered May 12, 1958 after a jury trial, convicting him of forgery and grand larceny, both in the second degree, and sentencing him to serve a term of 5 to 10 years. Judgment affirmed. Although we do not condone the practice here adopted by the trial court of interrogating a witness in the absence of the jury (cf. People v. Randazzio, 194 N. Y. 147, 159), it may not be said on this record that defendant’s rights were prejudiced thereby (cf. Code Grim. Pro., § 542; People v. Kingston, 8 N Y 2d 384, 387). Virtually the same testimony was elicited from the witness after the jury returned to the courtroom as had been elicited during its absence. Ughetta, Acting P. J., Kleinfeld, Hill, Rabin and Hopkins, JJ., concur.